Citation Nr: 1126973	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-39 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel







INTRODUCTION

The appellant served on active duty from October 1967 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The November 2004 rating decision continued the previously assigned disability ratings for residuals of a low back strain and right knee injury [each 10 percent disabling] and denied entitlement to service connection for spinal stenosis of the cervical spine and hepatitis C.  In September 2005, the appellant submitted a notice of disagreement with the denial of his service connection claims.  A statement of the case for these two issues was issued in October 2006.  On his December 2009 VA Form 9 [Substantive Appeal], the appellant indicated that he only wished to perfect his appeal with regard to the issue of entitlement to service connection for hepatitis C.  As such, the issue of entitlement to service connection for spinal stenosis of the cervical spine is not before the Board and will not be addressed any further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

In January 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2010).  The requested opinion has been provided and has been associated with the appellant's VA claims file.  The VHA opinion has been provided to the appellant and his representative.  The appellant was afforded 60 days to provide additional argument or evidence and was notified of such in a letter dated April 2011.  

On his VA Form 9, Substantive Appeal, the appellant indicated that he wished to have a personal hearing before the Board.  Two letters in June 2009 from the RO notified him that the requested hearing had been scheduled for a date in July 2009.  The appellant failed to appear for his scheduled hearing.  In July 2011, his representative submitted written correspondence in which he indicated that the appellant had withdrawn his request for a personal hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).  


FINDINGS OF FACT

1.  The appellant received treatment for hepatitis during service.

2.  The preponderance of the evidence is against a finding that the appellant's currently diagnosed hepatitis C is the result of a disease or injury in active duty service.

3.  The appellant's hepatitis C is the result of intravenous drug use.


CONCLUSION OF LAW

The appellant's hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.301, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the appellant's claim, a letter dated in February 2004 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the appellant participated in VA examinations in March 2004 and August 2004.  VA has also obtained a VHA opinion to determine the nature and etiology of the appellant's claimed disability.  The results from these reports have been included in the claims file for review.  The examinations and opinion involved a thorough review of the claims file, examination of the appellant, and opinions that are supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The appellant contends that he currently suffers from hepatitis C as a result of his time in active duty service.  Specifically, he alleges that his inoculation via air gun caused his condition.  The Board disagrees.




Governing Law and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In this case, the evidence must show that the appellant's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

However, direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(a) (2010).

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability, such disability will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  See 38 C.F.R. § 3.301(d) (2010) (regarding service connection where disability is a result of abuse of drugs.).  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  See 38 C.F.R. § 3.301(c)(3) (2010).

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  See 38 C.F.R. § 3.301(d) (2010); see also 38 U.S.C.A. § 105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1(m) (2010).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Analysis

No evidence regarding the appellant's in-service immunizations is of record.  His DD Form 214 shows that he had service on an Air Force Base in Thailand in the 1971 time period.


Service treatment records show that upon physical examination in August 1968, no abnormalities whatsoever were found.  However, in November 1971, the Veteran was seen twice for follow-ups regarding hepatitis.  He appeared to be less jaundiced and was eating well on the 16th.  Similar continued symptomatic improvement was noted on the 23rd.  The Veteran did not have abdominal pain or discomfort and was eating well.  An impression of hepatitis improving was rendered.  On November 26th, after further symptomatic and clinical improvement, he was approved to report to active duty.  Diagnoses of history of hepatitis, hepatitis, and resolving hepatitis were made.  

In December 1971, the Veteran still was eating well although he continued to experience mild fatigue.  His diagnosis at that time was hepatitis.  

In January 1972, the Veteran also ate well and worked without much difficulty.  "Hepatitis - convalescent" was provided as the diagnosis.  

In October 1973, the Veteran underwent drug abuse rehabilitation and did well although he denied ever having used drugs.  At his discharge physical examination in April 1975, "hepatitis 1971" with "no residual effects" and "no complications, no sequelae" was noted.

Post-service, private medical records from three hospitals dated from March 1980 to July 1983 show treatment for gastrointestinal (GI) complaints.  He was admitted in March 1980 at Crawford Long Memorial Hospital and treated for a benign gastric ulcer.  A record noted that the Veteran had hepatitis after military service.  

In September 1982, the Veteran was admitted to the Georgia Baptist Medical Center for nine days.  Testing completed during his stay was positive with respect to the hepatitis core antibody and negative with respect to the hepatitis surface antigen.  As such, a "hepatitis profile #2" was noted.  The Veteran was diagnosed with upper GI bleeding, secondary to gastritis, and status post hepatitis B.


From December 1990 to January 1991, the Veteran underwent substance abuse treatment at VA for cocaine dependence.  He stated that he smoked crack cocaine on a daily basis, but began using cocaine nasally in 1989.  He also acknowledged previous abuse of marijuana, hashish, and speed.  Previous substance abuse treatment at other facilities was noted for October 1989, June 1990 and September 1990.

The Veteran again underwent substance abuse treatment for cocaine dependence at VA from February to March 1992.  He indicated that he was clean for nine months after his prior treatment.  He further indicated that he began smoking crack cocaine in 1986.  He admitted to past marijuana and heroin use.  He reported that he last smoked marijuana in 1986 and last took heroin intravenously in 1974.  With respect to hepatitis, the Veteran noted that he had a history of hepatitis A.

According to private medical records from the Veteran's private physician, Dr. M.R., dated from March 2003 to November 2004, Dr. M.R. diagnosed the Veteran with hepatitis C in March 2003.  The Veteran reported that he had been told by another physician that he had hepatitis C.  He also reported a history of intravenous drug use, but noted that he had not used such drugs for 11 years.

A liver biopsy was performed by Dr. N.G. in May 2003.  The findings were interpreted as consistent with a clinical history of hepatitis C virus infection.

In July 2003, Dr. M.R. diagnosed the Veteran with chronic hepatitis C.  The Veteran reported that he was getting vaccinated for both hepatitis A and B.

In September 2003, Dr. M.R. noted that the Veteran was undergoing treatment for type 1 hepatitis C.  The Veteran reported having completed vaccination for hepatitis B.

On his February 2004 Risk Factors for Hepatitis Questionnaire, the Veteran denied ever using intravenous drugs or intranasal cocaine, engaging in high-risk sexual activity, sharing toothbrushes or razor blades, having tattoos or body piercings, undergoing hemodialysis, getting acupuncture with non-sterile needles, receiving any blood transfusions, and having exposure to any contaminated bloods or fluids as a healthcare worker.

The Veteran underwent a fee-basis VA examination in March 2004.  He complained of a history of hepatitis A and C and reported that he was diagnosed with hepatitis in 1971 by a military physician after returning from Southeast Asia.  He complained of loss of weight and energy.  The examiner noted that the Veteran had been suffering from hepatitis since 2003.  A hepatitis panel was negative for the hepatitis A antibody, hepatitis B antigen, and hepatitis B core antibody, but positive for the hepatitis C antibody.  The examiner diagnosed hepatitis C and noted that the Veteran did not know to which specific risk factors he had been exposed.

According to an August 2004 VA medical record, the Veteran indicated to a VA physician that he had completed private hepatitis C treatment in April 2004.  His condition was determined to be stable.

The Veteran underwent a fee-basis VA examination in August 2004.  He reported that he was diagnosed with hepatitis C in 2002 as well as a history of hepatitis A contracted through an unknown mechanism during service.  He complained of loss of weight and energy and that his liver condition caused him easy fatigability, arthragia and anorexia.  A hepatitis panel was negative for the hepatitis A antibody, hepatitis B antigen, and hepatitis B core antibody, but positive for hepatitis C.  The examiner opined that "the [V]eteran has hepatitis C and the likely risk factor is as equally likely as not cocaine use."  He further opined that "the likely etiology of chronic hepatitis is" the hepatitis C virus.

In an unsigned statement dated in December 2006, the Veteran stated that prior to 1992 he was in the hospital on three separate occasions, for 10 to 15 days each, for internal bleeding, beginning in the 1979 to 1984 time period.  The hospitals he noted were Grady, Atlanta Medical, and Crawford Long.  Further, he stated that he was treated at a VA hospital for the same problem and that his treatments also included his problem with drugs and alcohol.  

In January 2011, the Board requested that a hepatologist review the claims file and provide an opinion on whether service connection for hepatitis C was warranted in this case.  In March 2011, Dr. M.G.S., a VA hepatologist and gastroenterologist prepared an expert medical opinion on the case.  She stated that it was less likely than not that the Veteran's current hepatitis C and the hepatitis identified during service represented episodes of the same condition.  She noted that hepatitis C was infrequently diagnosed during the acute phase of infection and that the majority of persons have either no symptoms or only mild symptoms with jaundice occurring in less than a third of all patients.  Service treatment records from 1971 showed hospitalization due to symptomatic disease, with jaundice.  She also noted a serology test that suggested that the Veteran had been exposed to acute hepatitis B in 1971.  

Dr. M.G.S. also opined that it was at least as likely as not that the Veteran's current hepatitis C was incurred in service because intravenous drug use is the most common form of hepatitis C transmission in the U.S. and it is likely that the Veteran acquired his infection before he last used intravenous drugs for the last time in 1974.

Finally, Dr. M.G.S. opined that it was less likely than not that the Veteran's hepatitis C was causally related to jet air gun inoculations during active service.  She noted that as of March 2011, no single case of hepatitis C transmission caused by jet air gun inoculations had been described in the medical literature.  Dr. M.G.S. also noted that the most common forms of hepatitis C transmission, in descending order of frequency, are injection drug use, blood transfusions, and sexual exposures.  The Veteran had other risk factors for infection with hepatitis C, including intravenous drug use before 1974, which made it more likely than not that his hepatitis C was acquired from intravenous drug use.  

In sum, Dr. M.G.S. noted that it was her opinion that it was less likely than not that the Veteran's current hepatitis C virus and the hepatitis treated in service in 1971 represented the same condition; that it was at least as likely as not that the Veteran's current hepatitis C was incurred in service due to intravenous drug use no later than 1974; and that it was less likely than not that his hepatitis C was causally related to in-service jet air gun inoculations.

Based on the evidence of record, the Board finds that service connection for hepatitis C is not warranted in this case.  Initially, the Board notes that the Veteran has a current diagnosis of hepatitis C and thus meets the requirement for a current disability.

Here, there is no dispute that the Veteran is currently diagnosed with hepatitis C, with the earliest diagnosis apparently made in 2003.  The question at hand is whether his currently diagnosed hepatitis C is traceable to his period of active duty service; including, to an alleged in-service inoculation with an air gun.  In this case, the March 2011 VA medical expert found that the Veteran's hepatitis C infection, risk factor(s), or symptoms were directly related to service only because the infection, in her opinion, was due to in-service intravenous drug use no later than 1974.  Further, she explained why it was unlikely causally related to jet air gun inoculations during service and did not represent the same hepatitis infection treated in service in late 1971.  She explained that after examining the Veteran's records, the primary risk factor for hepatitis C in this case was drug abuse.  Records in the claims file show that the Veteran used drugs in service, including an October 1973 entry, which noted that the Veteran underwent drug abuse rehabilitation.  

The Board notes that this in-service risk factor does not lead to service connection for hepatitis C in this case since a disability incurred during active military service will not be found to be incurred in the line of duty if such disability was a result of the abuse of alcohol or drugs by the person claiming benefits.  Drug abuse means the use of illegal drugs, the intentional use of prescription drugs or nonprescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d) (2010); see also 38 U.S.C.A. §§ 105(a), 1110 (West 2002); VAOPGCPREC 7-99 (June 9, 1999) (noting that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded).  

After examining the record, the Board finds that the Veteran's post-service social behavior was somewhat risky as well, and included a history of intranasal drug use.  Although the Veteran recently denied a history of IV and intranasal drug use, his medical records show otherwise.  As such, the Board finds the Veteran's denial of IV or intranasal cocaine use not to be credible because his statement is contradicted by records that appear more trustworthy given that they were prepared in conjunction with medical care or treatment.  For example, according to a VA treatment record in 1991, the Veteran said that he began using cocaine nasally in 1989.  In a VA treatment record dated in 1992 he said that he last took heroin intravenously while in service in 1974.  Other medical records associated with the claims file show drug abuse during active duty and for many years thereafter.  The record supports a finding that the Veteran had used IV and intranasal drugs during and after service.  

Even though an accurate assessment of the delivery of required immunizations cannot be ascertained without resorting to speculation, the VA medical expert is persuasive in contending that it was less likely than not that the Veteran's current hepatitis C virus was causally related to any jet air gun inoculations in service.  In sum, considering Dr. M.S.G.'s explanation in its entirety, she found evidence of risky social behavior during service, which included IV drug use, which has been identified as a risk factor for the development of hepatitis C.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

Dr. M.S.G.'s assessment is supported by medical literature and studies involving hepatitis C.  The Board finds it significant that the Veteran's documented in-service injection drug use has been identified as a known mode of transmission by which a large majority of hepatitis C infections are contracted.  

The Veteran is competent to report that he received an air gun inoculation during service, and although the record of immunizations is not of record, the Board does not question the credibility of the Veteran's statement that he received immunizations upon entrance into service.  However, even assuming the Veteran's statement regarding air gun injections during service is credible, there is a lack of any scientific evidence of documented cases of air-gun infection.  See report of Dr. M.S.G. and VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004).  Further, the VA medical expert took into account the Veteran's statement that he received an air gun inoculation during service, but found that another risk factor, IV drug use before 1974, was a more significant risk factor and more likely the cause of the development of hepatitis C in the Veteran's case.

Although he can provide testimony as to his own experiences and observations, the factual question of whether his disorder can be attributed to his in-service experiences and injuries is a medical question, requiring a medical expert.  The Veteran is not competent to render such an opinion.  He does not have the requisite special medical knowledge necessary for such opinion evidence.  Additionally, his statements regarding his risk factors have been found to not be credible.

Moreover, service connection may not be granted for a disability that is the result of a veteran's abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(d) (2010).  Thus, even if the Veteran incurred hepatitis C through the use of illegal drugs during service, it will not be deemed in the line of duty.  Id.; see also 38 U.S.C.A. § 105(a).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hepatitis C.  While the Veteran believes he contracted this disease from an air gun inoculation in service, there is no evidence to suggest that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the etiology of his disability.  See Espiritu v. Lewinski, 2 Vet App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2010).  Consequently, the Veteran's own assertion as to the etiology of his disability is not probative.  Here, the greater weight of the evidence, including scientific research on hepatitis C and the medical opinion of Dr. M.S.G., are against the Veteran's claim.  As there is no reasonable doubt to resolve in his favor, his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran's claim for service connection for hepatitis C is denied.




ORDER

Service connection for hepatitis C is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


